DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Response to Amendment
The amendment filed 05/04/2022 has been entered. Claims 1-6, 8-11, and 13-21 remain pending. Claims 1 and 10 are amended incorporating with new limitation “wherein the removable fitted plug enables the reconstitution device and the vial to be maintained at a sub-atmospheric pressure, and wherein removal of the plug from the second fluid pathway allows atmospheric air to flow into the vial via the second fluid pathway, the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway” Claim 20 remain withdrawn. Claim 21 is newly introduced.
Claims 1-6, 8-11, 13-19, and 21 are examined on the merit
 Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected with traverse in the reply filed on 12/14/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-6, 8-11,  allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or reasonably suggest “wherein the removable fitted plug enables the reconstitution device and the vial to be maintained at a sub-atmospheric pressure, and wherein removal of the plug from the second fluid pathway allows atmospheric air to flow into the vial via the second fluid pathway, the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway”
The closes prior art references are Mosler (US 20110087164 A1), Howson (US 4834152 A), and Ariagno (US 20120053555 A1).
Mosler discloses a reconstitution device as claimed except for “a removable plug fitted within the second fluid pathway at the portion of the body between the first piercing member and the second piercing member, wherein the removable fitted plug enables the reconstitution device and the vial to be maintained at a sub-atmospheric pressure, and wherein removal of the plug from the second fluid pathway allows atmospheric air to flow into the vial via the second fluid pathway, the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway”.
Howson teaches a reconstitution device comprises a removable plug fitted within the second fluid pathway at the portion of the body, but fails to cure the deficiencies of Mosler and fails to teach “the removable fitted plug enables the reconstitution device and the vial to be maintained at a sub-atmospheric pressure, and wherein removal of the plug from the second fluid pathway allows atmospheric air to flow into the vial via the second fluid pathway, the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway”.
Ariagno teaches a reconstitution device comprises the removable fitted plug enables the reconstitution device and the vial to be maintained at a sub-atmospheric pressure ([0054]), and wherein removal of the plug from the second fluid pathway allows atmospheric air to flow into the vial via the second fluid pathway, but fails to teach “the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway” Ariagno teaches the sub-atmospheric pressure maintained within the vial facilitate fluid flow from another vial, and an incoming atmospheric air from removing plug delays or prevent the fluid transfer ([0054]), while the claimed invention discloses “the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway.”. Therefore, Ariagno teaches away from the claimed device. The combination of prior art references fails to teach a motivation to modify the cited prior art to yield “the incoming atmospheric air allowing drainage of the reconstituted material from the vial through the first piercing member of the first fluid pathway.” The prior arts fail to teach the limitations as claimed. Therefore, Claims 1-6, 8-11, 13-19, and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/        Examiner, Art Unit 3781